         Case 1:21-cv-00310-KRS Document 16 Filed 08/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FELIX SAIZ,

               Plaintiff,

       vs.                                                           CIV No. 21-310 KRS

KILOLO KIJAKAZI, Acting Commissioner,
Social Security Administration,

               Defendant.

                            ORDER SETTING BRIEFING SCHEDULE

       THIS MATTER comes before the Court sua sponte, following a review of the record.

IT IS HEREBY ORDERED that:

       On or before October 15, 2021, Plaintiff shall file and serve a Motion to Reverse or

Remand Agency Decision with Supporting Memorandum;

       On or before December 17, 2021, Defendant shall file and serve a Response; and

       On or before January 3, 2022, Plaintiff may file and serve a Reply.

       IT IS FURTHER ORDERED that all motions, responses, replies, and supporting

memoranda shall specifically cite to the administrative record for assertions of fact (e.g., AR 15)

and that legal propositions shall be supported by appropriate authority.

       IT IS FURTHER ORDERED that all requests for extensions of time altering the

deadlines set in this Order shall be made through a motion to the Court. If the parties concur in

seeking an extension of time, they shall submit a stipulated proposed order for Court approval.



                                                     _______________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STATES MAGISTRATE JUDGE
